Citation Nr: 0831886	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for Meniere's 
syndrome, currently evaluated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for chronic 
adjustment disorder with depressed mood, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from November 1953 to October 
1955.

The issue of entitlement to a higher initial rating for 
chronic adjustment disorder with depressed mood comes before 
the Board of Veterans' Appeals (Board) following a Board 
remand of October 2007.  That issue was originally on appeal 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In the October 2007 remand, the Board granted service 
connection for Meniere's syndrome.  In a rating decision 
dated in January 2008, the RO implemented that decision and 
assigned a zero percent (non-compensable) rating.  The 
veteran appealed the assignment of that rating and in March 
2008, the RO increased the rating for the Meniere's syndrome 
to 30 percent, effective for the entire appeal period.  The 
issue of whether the veteran is entitled to a rating in 
excess of 30 percent for his Meniere's syndrome is now before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that for an original or increased rating claim, the 
claimant will generally be presumed to be seeking the maximum 
benefit allow by law and regulation, and it follows that such 
a claim remains in controversy where less than the maximum 
available benefit is awarded).
 

FINDINGS OF FACT

1.  The veteran's chronic adjustment disorder with depressed 
mood is characterized by impairment of short term memory with 
difficulty concentrating, difficulty with cognitive 
functioning, depressed mood and affect, irritability, 
insomnia, lack of motivation, deterioration of judgment, and 
a difficulty in establishing effective social relations; the 
veteran's GAF scores were between 49 and 52.

2.  The veteran's Meniere's syndrome is characterized by 
hearing impairment, tinnitus, and attacks of vertigo with a 
staggering gait occurring 2-4 times weekly.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 50 
percent for service-connected chronic adjustment disorder 
with depressed mood have been approximated.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.125, 
4.130, Diagnostic Code 9499-9440 (2007).  

2.  The schedular criteria for an initial rating of 100 
percent for service-connected Meniere's syndrome have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.14, 4.87, Diagnostic Code 6205 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43. 

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The RO provided notice to the 
veteran with respect to the chronic adjustment disorder with 
depressed mood initial rating claim in correspondences dated 
in December 2007 and May 2008.  In the December 2007 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to a higher 
rating for his service-connected chronic adjustment disorder 
with depressed mood.  Specifically, the RO informed the 
veteran that he needed to show his chronic adjustment 
disorder with depressed mood had increased in severity.  The 
RO informed the veteran that to show such an increase, he 
could submit evidence in the form of a statement from a 
doctor with physical and clinical findings, laboratory or 
radiological test results, and examination dates and tests.  
The RO also informed the veteran he could submit statements 
from individuals who could described from their personal 
knowledge how the disability had gotten worse.  

In that correspondence, the RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the chronic adjustment disorder with depressed 
mood claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(to be codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the May 2008 correspondence, the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  In regards to assigning a disability rating, the 
RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment and daily life.  The RO also provided examples of 
evidence that the veteran should submit that might affect how 
VA determined a disability rating.  The RO also included the 
VA schedular criteria for rating mental disorders.  38 C.F.R. 
§ 4.130 (2007).  This correspondence satisfied the notice 
requirements for increased ratings claims identified by the 
Court in Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  
 
The RO provided notice to the veteran with respect to the 
Meniere's syndrome initial rating claim in correspondences 
dated in April 2008 and May 2008.  In the April 2008 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to a higher 
rating for his service-connected Meniere's syndrome.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also requested that the veteran send any 
evidence in his possession that pertained to the Meniere's 
syndrome claim.  

In the May 2008 correspondence, the RO provided additional 
notice with respect to establishing a higher rating for the 
Meniere's syndrome.  The content of this correspondence was 
nearly identical to the other correspondence the RO sent to 
the veteran in May 2008, in which the veteran was notified 
with respect to his chronic adjustment disorder with 
depressed mood claim.  In this correspondence, however, the 
RO included the VA ratings criteria for hearing loss, 
Meniere's syndrome, and peripheral vestibular disorders.  
38 C.F.R. §§ 4.85, 4.87 Diagnostic Codes 6100, 6204, 6205 
(2007).  

As the Board noted in its October 2007 remand, the Board sent 
the veteran's claims file to a VA Medical Center (VAMC) in 
order to obtain an advisory medical opinion pursuant to 38 
C.F.R. § 20.901 (2007).  Also, as noted in the Board's 
remand, the claims file was misplaced and efforts on behalf 
of the personnel at that facility had not resulted in 
locating the claims file.  Thus, the claims file as it exists 
currently includes only documents generated after the Board's 
remand and various documents that the RO had reproduced in an 
effort to reconstruct the claims file.  The VCAA notices of 
record, therefore, were not provided to the veteran prior to 
the initial adjudication of his claims as required by 
Pelegrini II.  After providing the veteran with the 
aforementioned notices, the RO readjudicated the claims and 
issued a supplemental statement of the case for each in June 
2008.  The issuance of such notice followed by a 
readjudication of the claims remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  This action also 
satisfied the portion of the Board's remand requiring a 
readjudication.

In response to the June 2008 SSOCs, the veteran submitted a 
statement in August 2008, through his attorney via facsimile, 
informing the RO that he had furnished VA with all evidence 
he was aware of.  In that document, the veteran requested 
that the appeal be forwarded to the Board without waiting 60-
days.  A report of contact from the RO, dated in August 2008, 
showed that the veteran wished to waive the 60-day period for 
the issues contained in each SSOC.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the October 2007 
Board remand.  In July 2008, the RO obtained medical records 
from a private physician, Dr. T.N., on the veteran's behalf.  
The RO has obtained the veteran's VA Medical Center (VAMC) 
treatment records, dated from December 2003 to September 
2007.  The RO has also obtained all private medical records 
that the veteran requested.  The veteran has not identified 
any medical records relevant to the claims that have not been 
associated with the claims file.

In correspondence dated in December 2007, the RO informed the 
veteran's representative that it was attempting to locate 
and/or reconstruct the veteran's original claims file.  The 
RO instructed the representative to send copies of prior 
decisions, notification letters, or any other records 
pertaining to the veteran's military service and VA benefits.  
In the December 2007 VCAA notice, described more fully above, 
the RO again instructed the veteran it was attempting to 
reconstruct his claims file.  The RO specifically asked the 
veteran to re-submit evidence he had previously submitted or 
to submit alternative forms of evidence to support his claim 
for increased compensation with depressed mood.  The RO also 
provided the veteran with a National Archives Form 13055 for 
him to fill out so that the information could be provided to 
the National Archives so that a thorough search for his 
records could be made.  In correspondence dated in December 
2007, the veteran informed VA he had no other information or 
evidence to submit.  

The veteran was provided with a VA medical examination for 
his Meniere's syndrome in March 2008.  VA also provided the 
veteran with a psychological evaluation with a private 
practice psychologist in June 2005.  A report of that 
evaluation has been associated with the claims file.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

Chronic Adjustment Disorder With Depressed Mood

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's service-connected chronic adjustment disorder 
with depressed mood is presently assigned a 30 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9499-9440 (2007).  
All mental disorders are rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2007). 
Under the General Rating Formula for Mental Disorders, a 
higher rating of 50 percent rating is prescribed for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

The pertinent medical evidence consisted of progress notes 
from VAMC Omaha, and two examination reports from Affiliates 
in Psychology.  In a statement dated in January 2008, the 
veteran cited a June 2005 Affiliates in Psychology report as 
evidence showing he was entitled to higher rating.  The Board 
agrees.  

The report from Affiliates in Psychology, dated in June 2005, 
was significant for symptoms associated with the criteria for 
50 percent rating such as flattened affect, impairment of 
short-term memory, impaired judgment, impaired abstract 
thinking, disturbances in motivation and mood, and difficulty 
in establishing effective work and social relationships.

In the report, Dr. M.C., Consulting Psychologist, discussed 
the veteran's subjective complaints and the doctor's own 
clinical examination findings.  The veteran's subjective 
complaints included irritability, insomnia, and difficulty 
getting along with his girlfriend.  The doctor described the 
veteran's affect and mood as "definitely depressed."  The 
doctor described the veteran's concentration as "extremely 
poor."  When discussing the veteran's difficulty 
concentrating, the doctor noted that he would start speaking 
about one subject, stop, and then start another as if he were 
not even aware what he was talking about in the first place.  
Such an observation suggests the veteran had impairment in 
short term memory.  

The doctor also observed that the veteran had difficulty with 
cognitive functioning.  The doctor attributed this to a lack 
of motivation, confused thinking, and general problems in his 
powers of concentration.  The doctor stated the veteran's 
judgment had deteriorated, as has his adherence to a 
normalized lifestyle.  The doctor also noted the veteran 
related "just waiting to die."  Dr. M.C. concluded the 
veteran was an extremely poor candidate for the acquisition 
of gainful employment.  Regarding the depression, which Dr. 
M.C. characterized as "severe," he stated it was secondary 
to the veteran's "physician conditions."  Dr. M.C. assigned 
a GAF score of 49/52, which reflected moderate or serious 
symptoms.  Such symptoms are consistent with a 50 percent 
rating.  The report was cosigned by Dr. B.B., Licensed 
Clinical Psychologist.

The Board has also considered whether a higher rating of 70 
percent is warranted, but finds that it is not.  The VAMC 
progress notes confirmed the veteran received treatment for 
his depression through his primary care physician, Dr. M.K., 
but little is said about the severity of this depression.  In 
a note dated in December 2004, Dr. M.K. only described the 
veteran's depression as "stable."  A nursing note dated in 
February 2007 also revealed that the veteran began taking 
medication for his depression, but that he discontinued its 
use because of the various side effects.  Nothing in the VAMC 
progress notes support a rating in excess of 50 percent for 
the veteran's service-connected chronic adjustment disorder 
with depressed mood.

The examination reports from Affiliates in Psychology failed 
to support a 70 percent rating as well.  Notably, these 
reports were negative for findings such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech impairment; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Although the veteran reported to the examiner that 
he was "just waiting to die," there is nothing to indicate 
he had any active thoughts of suicide.  In the June 2005 
report, Dr. M.C. specifically found no evidence of psychosis 
and that the veteran's insight was within normal limits.  
Absent evidence of these characteristics, there is no basis 
for assigning a 70 percent rating.  

Meniere's Syndrome

The veteran's service-connected Meniere's syndrome is rated 
as 30 percent disabling under Diagnostic Code 6299-6204.  
38 C.F.R. § 4.87, Diagnostic Code 6205 (2007).  The veteran 
is also service-connected for hearing loss and tinnitus.  The 
veteran's hearing loss is rated as 30 percent disabling 
effective January 27, 2003, and as 50 percent disabling 
effective April 19, 2006 under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  The veteran's 
tinnitus is rated as 10 percent disabling, pursuant to 
Diagnostic Code 6260.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).  Ten percent is the highest rating available under 
that code.  Id.  

Diagnostic Code 6205 provides criteria for rating Meniere's 
syndrome (endolymphatic hydrops).  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2007).  Under that code, a 60 percent 
rating is assigned for Meniere's syndrome with hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  Id.  A 100 percent rating is assigned when there 
is hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  Id.  A Note to Diagnostic Code 6205 provides that 
Meniere's syndrome is to be rated either under these criteria 
or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  The 
Note provides, however, that an evaluation for hearing 
impairment, tinnitus, or vertigo is not to be combined with 
an evaluation under Diagnostic Code 6205.  Id.

For the period prior to April 19, 2006, when rated 
separately, the veteran's hearing loss (30 percent 
disabling), tinnitus (10 percent disabling), and vertigo (30 
percent disabling) produces a combined rating of 60 percent.  
See 38 C.F.R. § 4.25, Combined Ratings Table (2007).  
Beginning April 19, 2006-when the rating for the veteran's 
service-connected hearing loss was increased to 50 percent-
the veteran's combined rating for hearing loss, tinnitus, and 
vertigo is 70 percent.  Because the combined rating for the 
veteran's hearing loss, tinnitus, and vertigo is 60 percent 
prior to April 19, 2006, and 70 percent thereafter, a rating 
under Diagnostic Code 6205 (Meniere's syndrome) will be 
assigned only if the evidence justifies a rating higher than 
60 and 70 percent for those periods respectively.  The only 
rating in excess of 60 percent under Diagnostic Code 6205 for 
Meniere's syndrome is 100 percent.  

The veteran's representative offered several arguments 
concerning the assigned rating for the veteran's Meniere's 
syndrome in a brief dated in May 2008.  First, the 
representative argued that the RO's assignment of a 30 
percent rating under Diagnostic Code 6204 was a "change of 
diagnosis" pursuant to 38 C.F.R. § 4.13 that was unsupported 
by the medical evidence.  Second, the representative argued 
that the RO failed to consider pertinent medical records 
(i.e. a report from Dr. T.N., dated in January 2004).  Third, 
the representative argued that a VA ear diseases examination 
report, dated in February 2008, had no bearing on the initial 
rating assigned for the veteran's Meniere's syndrome.  The 
representative argued that this examination could not be 
retroactively assigned to March 24, 2004 [the date the 
veteran filed his service connection claim] and that only 
medical evidence of record at the time of the initial rating 
was probative.  

First, the Board does not find that the RO's the RO's 
assignment of a 30 percent rating under Diagnostic Code 6204 
was a "change of diagnosis" under 38 C.F.R. § 4.13.  
Instead, the RO was merely applying the higher of two 
evaluations, as it was required to do under Diagnostic Code 
6205.  Section 4.13 specifically provides that nothing under 
that section is to preclude the assignment of the higher of 
two evaluations when the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 4.7, 4.13 (2007).  Here, because the RO 
determined that a higher evaluation would result in 
separately evaluating the veteran's vertigo, hearing loss and 
tinnitus rather than assigning a rating under Diagnostic Code 
6205 for Meniere's syndrome, its decision to do so was not 
erroneous.

Second, the RO's failure to discuss Dr. D.T.'s report dated 
in January 2004 in the January 2008 rating decision is moot 
as a result of the March 2008 rating action.  In the 
statement of the case accompanying that decision, the RO did 
consider the January 2004 report.  That decision superseded 
the January 2008 decision.  

Third, regarding the representative's argument that only 
medical evidence of record at the time of the initial rating 
was probative, the Board has not found, and the 
representative has not cited, any legal authority for this 
argument.  Instead, the case law is quite clear that when an 
initial disability evaluation is at issue, the Board must 
assess the entire period since the original claim was filed 
to ensure that consideration is given to the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board now turns to the evidence to determine whether a 
rating in excess of that already assigned is in order.  In 
doing so, the Board first acknowledges that hearing 
impairment is shown by the veteran's service-connected 
disability ratings of 30 and 50 percent for hearing loss 
during this appeal period.  Thus, to receive a higher rating 
of 100 percent under Diagnostic Code 6250 (Meniere's 
syndrome), the Board must only determine whether evidence 
shows his Meniere's syndrome is characterized by attacks of 
vertigo and cerebellar gait occurring more than once weekly.  
38 C.F.R. § 4.87, Diagnostic Code 6205 (2007).  

Evidence pertaining to the severity of the veteran's 
Meniere's syndrome during the entire appeal period included a 
VA ear diseases examination report, dated in February 2008, 
VAMC progress notes, and records of treatment from 
otolaryngologist, Dr. T.N.  According to the VA ear diseases 
examination report, the veteran described episodes of 
intermittent dizzy spells that lasted for several hours and 
occurred 2-4 times per week.  The veteran had been placed on 
a restricted diet and prescribed Ativan and meclizine for his 
symptoms.  Despite this therapy, the symptoms persisted.  On 
examination, Dr. S.M. noted the veteran to have normal gait.  

Among the records from Dr. T.N. were reports dated in January 
2004, March 2004, and May 2008.  According to a report from 
Dr. T.N., dated in January 2004, the veteran reported a two-
year history of "dizzy spells" with his most recent episode 
being one month ago.  Regarding that episode, Dr. T.N. noted 
that the veteran had to be taken to the hospital by 
ambulance.  These dizzy spells, according to the doctor, 
lasted for several hours and left the veteran unable to 
perform normal functions, including ambulation.  In a report 
dated in March 2004, Dr. T.N. stated the veteran continued to 
experience "dizzy spells" at a rate of 2-4 per week.  

In the May 2008 report, Dr. T.N. stated that the veteran 
continued to have disequilibrium causing daily staggering and 
had bouts of vertigo that caused a "severe staggering 
affect, inability to ambulate, and nausea."  The doctor's 
diagnosis was "Meniere's syndrome affecting both balance and 
hearing with daily staggering type gait and recurring bouts 
of vertigo causing severe staggering affect with inability to 
ambulate."  The doctor stated that these acute spells 
responded to Ativan.

The rating code does not define "cerebellar gait."  
Dorland's Illustrated Medical Dictionary, 30th Edition, 
defines it as a staggering ataxic gait, sometimes with a 
tendency to fall to one side, indicative of cerebellar 
lesions.  Dorland's Illustrated Medical Dictionary 747 (30th 
Edition 2003).  Dr. T.N.'s description of the veteran's gait 
as "staggering type" would certainly place it into the 
category contemplated by the ratings schedule.  

The VA ear diseases examination report and the reports from 
Dr. T.N. support a 100 percent evaluation under Diagnostic 
Code 6205 because they tend to show that the veteran 
experiences cerebellar gait more than once a week.  The VAMC 
treatment records, however, suggests that the veteran's 
Meniere's syndrome and resulting gait disturbances are not so 
severe.  For example, in an August 2008 primary care clinic 
note, Dr. K.K. stated that the veteran walked "at least a 
mile every day."  The doctor also stated the veteran did not 
need to use much [medication] for his dizziness, but that 
"once in a while he takes something."  

The veteran submitted a written statement, dated in August 
2008, in which he denied recalling making the statement about 
walking one mile at the time of his clinic visit.  Instead, 
the veteran explained, the physician's assistant told him he 
should walk a mile a day.  The veteran also stated, regarding 
medications he took for his dizziness, that he did take 
medication when he experienced dizziness, which occurred 
several times per week.  These episodes caused him to stagger 
and left him unable to ambulate.  

The Board finds that the doubt regarding the frequency and 
severity of his episodes of staggering gait and vertigo 
should be resolved in his favor.  38 C.F.R. § 4.3 (2007).  
The veteran's written statement of August 2008 is a 
reasonable explanation of the discrepancy between the August 
2008 VA clinic note and the records from Dr. T.N.  Moreover, 
Dr. T.N. is an ear, nose, and throat specialist 
(otolaryngologist) and the veteran's treatment with that 
doctor was specifically for his Meniere's syndrome and 
related ear disorders.  Any notations regarding signs and 
symptoms associated with this disorder would be more 
descriptive, and possibly more accurate, than what would be 
reported in a primary care note.

Resolving all doubt in favor of the veteran, the Board finds 
the criteria for a schedular evaluation of 100 percent under 
Diagnostic Code 6205 have been met.  In light of the full 
grant of benefits sought on appeal, the Board finds it 
unnecessary to evaluate separately the veteran's vertigo (as 
a vestibular disorder), hearing impairment, and tinnitus as 
required under the regulations.  38 C.F.R. § 4.87, Diagnostic 
Code 6205, Note (2007). 

Extraschedular Consideration and Staged Ratings

The Board concludes that the pertinent evidence regarding the 
severity of the veteran's chronic adjustment disorder with 
depressed mood and his Meniere's syndrome does not show a 
discernable increase in either disability at any time during 
the course of this appeal.  Therefore, staged ratings are not 
in order and the 50 percent rating for chronic adjustment 
disorder with depressed mood and the 100 percent rating for 
the Meniere's syndrome are appropriate for the entire period 
of the veteran's appeal.  Fenderson, 12 Vet. App. at 119.  

Lastly, the Board notes that there is no evidence of record 
that either of these service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

1.  An initial schedular rating of 50 percent for service-
connected chronic adjustment disorder with depressed mood is 
granted.

2.  An initial schedular rating of 100 percent for service-
connected Meniere's syndrome, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


